Citation Nr: 1343507	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  06-17 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for residuals of a back injury, to include left leg radiculopathy. 

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1974.  He had subsequent periods of service with the Army Reserve that included periods of active duty for training (ACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for a cervical spine disability, residuals of a back injury, and hemorrhoids. 

In July 2007, the Veteran testified before the undersigned at a travel Board hearing.  A transcript of the hearing has been associated with the claims file.  The appeal was previously remanded by the Board in June 2008, October 2010, and June 2013, for additional development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.

Since the issuance of the supplemental statements of the case in July 2013, additional evidence was associated with the claims file, without a waiver of the right to have the additional evidence reviewed by the RO.  The additional evidence is duplicative of evidence already of record, and it does not have a bearing on the appellate issues, as it does not provide competent medical evidence of a nexus between the Veterans' claimed disabilities and service.  Therefore, the Board finds that referral of the additional evidence to the RO for initial consideration is not warranted.  38 C.F.R. § 20.1304(c) (2013).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for gastroesophageal reflux disease and entitlement to a total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran's cervical spine disability is not shown to have had its onset during active service or within one year following separation from active duty service; and a cervical spine disability, first documented after service, is not shown to be related to any injury, disease, or event of service origin, including a disease or injury incurred during reserve service.

2.  The most probative evidence indicates the Veteran's back disorder with left leg radiculopathy is not shown to have had its onset during active service or within one year following separation from active duty service; and a back disorder, to include left leg radiculopathy, first documented after service, is not shown to be related to any injury, disease, or event of service origin, including a disease or injury incurred during reserve service.

3.  The Veteran's hemorrhoids had their onset during ACDUTRA. 







CONCLUSIONS OF LAW

1.  The requirements for establishing entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The requirements for establishing entitlement to service connection for residuals of a back injury, to include left leg radiculopathy, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Hemorrhoids were incurred during a period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in a letter sent in September 2004.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claims were readjudicated in the July 2013 supplemental statements of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran appeared at a hearing before the Board.  He presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the Veterans Law Judge noted the basis of the prior determination, asked specific questions directed at identifying the elements of the claims that were lacking to substantiate the claims for benefits, and elicited testimony from the appellant in regard to his service during the period in question.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
 
The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, the Virtual VA file, Social Security Administration records, and available private and VA treatment records have been obtained.  Pursuant to the Board's remand instructions, the AMC made numerous attempts to obtain inpatient records for the Veteran from USAF Clinic Kadena, Naha Branch, Naha AB, Okinawa, from the National Personnel Records Center (NPRC), as well as from the Veteran personally.  A Formal Finding of the Unavailability of Service Records was issued in September 2012.  This memorandum discussed the various searches conducted to obtain the Veteran's service treatment records for claimed inpatient treatment at the USAF Clinic Kadena, Naha Branch, Naha AB, Okinawa.  The RO informed the Veteran in a September 2012 letter that the records could not be found and the Veteran was provided an opportunity to submit any records in his possession.  Consequently, the Board finds that VA met its obligation to search for alternative records that might support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Moreover, the Board finds that additional efforts to obtain the Veteran's complete service treatment records would be futile and are therefore unwarranted.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  In addition, he has been provided with appropriate VA examinations in connection with the claims, which provide etiological opinions and sufficiently describe the manifestations of the Veteran's disabilities for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).   

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the Veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training (INCDUTRA) includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A). 

Thus, with respect to the Veteran's Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or (with the exceptions noted above) an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for his reserve service is not appropriate.

The Board also observes that where service records are unavailable, VA has a heightened duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because those records, if they exist, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not however lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).   

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Cervical spine disability and residuals of a back injury, 
to include left leg radiculopathy.

The Veteran contends that his current neck and back disorders began in service.  With regards to his cervical spine disability, the Veteran reported onset of neck problems when he hurt his neck in 1972 while riding a motorcycle.  With respect to the Veteran's residuals of a back injury, he reported that he had first developed back pain while playing basketball in service.  In a May 2006 statement, the Veteran more specifically stated that when he was playing basketball in the Army, he was fouled while driving for a shot, fell to the ground hard, and landed on his back with his right leg under him.  Reportedly, he was taken to the Army Hospital where he was treated with a cast for his leg, and he was then released. 

Service treatment records for the Veteran's initial period of active service reflect that the Veteran received treatment for a basketball injury to his right knee in November 1971, and to his right wrist, in March 1973.  While the record reflects that the Veteran received treatment from the dispensary at Ft. Monmouth, New Jersey, in May 1971, the reason or complaints are not indicated.  In a report of medical history on separation from service in November the Veteran denied a history of complaints or treatment for a back or neck disorder, and on examination his spine was clinically evaluated as normal.  The Veteran also denied any change in his medical status at the time of his formal separation from service in March 1974.  A neck or back disorder was not noted at periodic Army reserve examinations in December 1976 and February 1980, and his spine was clinically evaluated as normal.  Thereafter, service treatment records documented a back injury in connection with digging a fox hole during INACDUTRA on February 22-24, 1980.  Thus the service medical records lack the combination of manifestations sufficient to identify a cervical spine disability or chronic residuals of a back injury and sufficient observation to establish chronicity in service as distinguished from merely isolated findings, or contemporaneous evidence to show that either disorder was manifest during service. 

After service, medical records associated with the Veteran's March 2006 claim for Social Security Administration (SSA) disability benefits reflect the Veteran's report of onset of spinal injuries and radiculopathy of the left leg and right arm in April 2004.  He related initial treatment in 2002, with a visit to the emergency room in 2005.  He was determined to be disabled as of June 2006 due to degenerative disc disease of the back and left ulnar nerve dysfunction.  

In connection with his claims, the Veteran underwent a VA examination in November 2004.  He reported onset of neck and back pain in May 2004.  At the time he was cleaning at home following a storm.  Reportedly, he was initially treated with wheelchair and incapacitated for a month due to low back pain with left leg radiculopathy.  Thereafter he used a cane for ambulation and treated the symptoms with medication.  The Veteran had been unable to return to work following this injury.  The examiner diagnosed degenerative disc disease of the cervical and lumbar spine.  

A private treatment record in April 2006, noted complaints of low back pain and left foot paralysis following an injury in April 2004 while lifting limbs from a tree.  MRI's revealed crushed discs with neuropathy of the left arm and neck.  In an April 2007 VA medical report, the Veteran stated that his cervical pain had begun in 1972 but that he had reinjured his neck in 2001 when he was dumping a garbage can with his left upper extremity.  VA treatment records in July 2008, show treatment for low back pain of 3 1/2 years duration, with no injury reported.

The Board acknowledges that arthritis is considered a "chronic" disability.  However, the theory of continuity of symptomatology is only required when the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  As previously noted, a chronic back or neck  disability was not noted in service.  Additionally, none was noted within the presumptive period post service in March 1974.  

As an aside, and in the alternative, even when considering the Veteran's competent and credible report of back and neck problems in service, the evidence still does not support a finding of continuity of symptomatology for cervical or lumbar spine arthritis.  After service, the next record of treatment for a back or neck disorder is not until at least 2001, approximately 28 years after discharge from active duty in 1974.  This evidence weighs against the Veteran's claims.  That is, the prolonged period without complaint or treatment for back and neck pain at least until 2001, and the lack of clinical findings relating to the back or neck until that time, factor against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As noted, the initial radiographic documentation of degenerative changes of the spine is well beyond the one-year presumptive period for manifestation of arthritis.  As such, service connection cannot be established for arthritis affecting the spine or on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Moreover, to the extent that the service treatment records documented a back injury in connection with digging a fox hole during INACDUTRA on February 1980, as previously noted, the presumptive regulations for establishing service connection for arthritis are inapplicable to the Veteran's periods of ACDUTRA and INACDUTRA.  Biggins, supra.  Thus, service connection for arthritis is not warranted in this regard either. 

The Board has weighed statements made by the Veteran as to incurrence of a cervical spine and back disabilities during service and recurrence of symptomatology and finds the current recollections and statements made in connection with the claims for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The Board recognizes the Veteran's contentions as to the diagnoses and relationship between the cervical spine disability and residuals of a back injury with radiculopathy, and service.  The Veteran is competent to testify about what he experienced; for example, he is competent to discuss symptoms of pain and stiffness in the neck and back, and other observable problems.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosed spine degenerative changes and its medical causation are not subject to lay observation or assertion, and fall outside the realm of common knowledge of a lay person.  The diagnoses were based on clinical findings, to include radiographic studies.  For this reason, the Veteran's cervical spine disability and back disorder are not simple medical conditions that the Veteran is competent to etiologically relate to any medical disability, injury or activity, nor is he shown to be qualified through education, training, or experience to interpret clinical findings of a disease process or interpret diagnostic studies and determine its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Given the complex nature of the disability his assertions do not constitute competent medical evidence that he suffers from a cervical spine disability or chronic residuals of a back injury, to include arthritis, that are a result of service. 

However, while the Veteran is competent to testify as to symptoms, he is not competent to diagnose those symptoms allegedly experienced during service.  Whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his currently diagnosed cervical spine disability or back disorder is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, simply because the Veteran recalls having a stiff or painful neck or back during, and since, service does not, in and of itself, provide sufficient support for establishing service connection in the absence of competent medical evidence linking those complaints to his current diagnoses, the Board finds that recurrence of symptoms has not been established, either through the competent evidence or through the Veteran's statements.  This is because his statements as to having injuries to the neck and back during service with recurrence of symptoms are less persuasive than the service treatment records which overall show normal findings of the neck and back.  

For these reasons, to the extent that clinicians noted the Veteran's report of onset of a neck or back disability in service, a bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional, whether that professional is a VA or private physician.  LeShore v. Brown, 8 Vet. App. 406 (1995). 

On the question of medical causation or medical evidence of an association or link between a cervical spine disability and a back disorder with left leg radiculopathy, VA obtained medical opinions, which considered the Veteran's contentions and the service and post-service medical records.  None of the examiners, however, associated the claimed conditions with service and there is no competent evidence of record relating the a back disorder or cervical spine disability to military service.  38 C.F.R. § 3.303(d) (2013).  

On VA examination in August 2008, the Veteran reported hurting his neck in 1972 while riding a motorcycle.  He stated that he recovered from this injury but that he had continued to have intermittent neck pain that had worsened over time.  The examiner noted that the service treatment records were negative for any treatment of neck problems.  Following a review of the claims file and an examination of the Veteran, the examiner opined that the Veteran's cervical disc disease with radiculopathy was not related to events that occurred in service or during a period of ACDUTRA because the Veteran had not been treated for neck problems during service or ACDUTRA.  Subsequent VA treatment records show continued treatment for back and neck disabilities, along with the Veterans report of a history of onset of a back condition in service.  

With respect to the Veteran's residuals of a back injury, the Veteran reported that he had first developed back pain while playing basketball in service.  He indicated that he had experienced occasional symptoms since service but that he had suffered from constant, progressively worsening back pain for the past 20 years that radiated down both legs to the feet.  The examiner noted the Veteran's history of back injury during INACDUTRA in February 1980.  He also observed that the Veteran had given a history at his November 2004 VA examination of injuring his back in May 2004 when dumping garbage.  The examiner additionally noted the Veteran's report in a 2001 treatment note that he had experienced bilateral low back pain ten years previously and had a return of the symptoms in 2001.  The Veteran had also indicated that he had not seen any physicians for his back from 1991 to 2000.  Following an examination, the examiner opined that the Veteran's lumbar disc disease with radiculopathy was not related to events that occurred in service or during a period of ACDUTRA because the service treatment records did not show chronicity.  

On VA examination in June 2011, the Veteran reported that he first began having neck pain in the 1970s.  He denied having any neck injuries and indicated that he had not received any treatment for his neck pain in service.  The examiner noted that in a June 2004 VA medical record, the Veteran had reported that the onset of initial pain in his cervical region had been in April 2003.  Following a review of the claims file, the examiner indicated that he had not found any evidence that the Veteran had had a chronic cervical spine disability during service, as there was no evidence of diagnoses or treatment for any cervical spine disability in service.  The examiner therefore opined that based on the available information, the Veteran's current degenerative disc disease of the cervical spine was less likely as not caused or aggravated by service. 

With respect to the residuals of a back injury, the Veteran maintained that he first began having low back pain in the 1970s.  He indicated that he might have injured it while playing basketball during service, but stated that he did not receive treatment for a back problem in service.  He also reported being in a car accident in 1977 after service, but he claimed not to have incurred any injuries from the car accident.  The examiner noted that in a January 2009 VA medical record, the Veteran reported having chronic low back pain for 6 years that radiated to both lower extremities. The examiner determined that the back disability, including left leg radiculopathy, had started in 2003.  He also indicated that after reviewing the claims file, he had not found any evidence that the Veteran had had a chronic back disability during service, including left leg radiculopathy, as there was no evidence of diagnoses or treatment for any back disability in service, including left leg radiculopathy.  The examiner therefore opined the Veteran's current degenerative disc disease of the lumbar spine with left lower extremity radiation or radiculopathy was less likely as not caused or aggravated by service. 

On VA examination in July 2013, the examiner noted an initial diagnosis of degenerative changes of the cervical spine in 2004.  Clinical testing revealed degenerative arthritis of the cervical spine with left C7-C8 radiculopathy and left ulnar neuropathy of the elbow.  Following a review of the claims file and an examination of the Veteran, the examiner opined that it was less likely than not that the current cervical spine disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner based the opinion on the fact that the medical evidence of record failed to show treatment for a cervical spine in service.  Moreover, complaints and treatment for the cervical spine were initially documented post-service discharge in 2004, thus his current neck problems likely developed at that time.  

With regards to residuals of a back injury, the examiner noted a history of post-laminectomy syndrome.  Testing revealed facet arthrosis at L3-L4 bilaterally with possible neural foraminal compromise, with no disc disease, and likely chronic L5-S1 left lower extremity radiculopathy.  Following a review of the claims file and an examination of the Veteran, the examiner opined that the back disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the service treatment records contained no findings consistent with a chronic back condition.  Additionally, VA treatment records were consistent with a finding of onset of the current back disability many years post-service discharge, in 2004.  

Thus, in summary, the most probative evidence shows that the Veteran's cervical spine disability and current back disorder with left leg radiculopathy manifested more than 1 year after discharge from service and are not otherwise related to service.  In fact, the only evidence that the Veteran's claimed disorders are related  to service is the Veteran's own lay assertions.  Significantly, there is no competent evidence of record relating the a back disorder or cervical spine disability to military service.  For these reasons, the preponderance of the evidence weighs against the award of service connection for cervical spine disability and residuals of a back injury with left leg radiculopathy and the claims must be denied. 

In reaching these conclusions, the Board notes that, under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be given to the claimant in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims in this case, and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Hemorrhoids

The Veteran asserts that he developed hemorrhoids in service and the disease continued to manifest intermittently throughout the years.  

The Veteran currently has hemorrhoids.  Thus, the remaining question before the Board is whether there is nexus between the currently diagnosed hemorrhoids and his service. 

After a careful review of the claims file, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's hemorrhoids had onset in service.  

Hemorrhoids are to be among those conditions capable of lay diagnosis, both during service and at the present.  Thus, the Veteran's statements are competent.  The Veteran's reported history of onset of hemorrhoids in service and recurrent symptoms is credible as well.  It is facially plausible, internally consistent, and consistent with the other evidence of record.  

The service treatment records documented treatment for hemorrhoids in July 1977 and June 1980 during ACDUTRA. In June 1980, a clinician noted onset of symptoms three years earlier, and the Veteran endorsed a history of piles or rectal disease.  

On VA examinations in 2008, 2011, and 2013, the Veteran reported having intermittent problems with rectal bleeding since 1973 and/or 1977.  He added that he had undergone a hemorrhoidectomy in 1991.  After each examination, the examiners essentially opined that the Veteran's residuals of hemorrhoids/status post hemorrhoidectomy were not related to events that occurred in service or during a period of ACDUTRA because the service treatment records did not show chronicity.  The 2013 VA examiner acknowledged a history of internal and external hemorrhoids initially diagnosed in 1977, but still rendered a negative opinion.  

Here, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's hemorrhoids are related to service.  The Board acknowledges that the VA examiners concluded that the condition was not caused or aggravated by service.  However, the opinions appear to be based on an inaccurate factual premise, that is, the examiner's findings that there was no evidence of treatment for hemorrhoids in service, which is contradicted by service treatment records.  As noted above, the record is consistent regarding the initial identification of hemorrhoids coinciding with the ACDUTRA, and as previously noted, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Additionally, the examiners failed to consider the Veteran's competent and credible lay statements regarding the in-service onset and recurrence of the condition.  Given this, the June 2011 and July 2013 VA examiners' conclusions are not fatal to the Veteran's claim. 

Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for hemorrhoids is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disability is denied. 

Service connection for residuals of a back injury, to include left leg radiculopathy, is denied. 

Service connection for hemorrhoids is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


